Supreme Court of Florida
                                   ____________

                                  No. SC14-1317
                                  ____________

                               DONTAE MORRIS,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  [April 27, 2017]

PER CURIAM.

      Dontae Morris appeals his convictions of first-degree murder and his

sentences of death.1 For the following reasons, we affirm the convictions and

sentences.

                                  I. Background

      Morris was convicted and sentenced to death on two counts for the first-

degree premeditated murders of Officer David Curtis and Officer Jeffrey Kocab.

The evidence at trial established that on June 29, 2010, at about 2:13 a.m., Officer




      1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
Curtis pulled over a red Toyota Camry in Hillsborough County for not displaying

an automobile tag. Cortnee Brantley was the driver, and Dontae Morris was in the

passenger’s seat. The dashcam video from Officer Curtis’ patrol car was played

for the jury at trial. The transcript of that video includes a discussion in which

Morris identifies himself to Officer Curtis, disclosing his name, age, and birthdate.

The transcript continues with a discussion between Officer Curtis and Ms. Brantley

about the missing tag on the vehicle, and Ms. Brantley states that the tag was

stolen.

      Officer Curtis returned to his patrol car, entered Morris’ name in his in-car

computer, and discovered that there was a warrant out for Morris. He called for

backup, and Officer Kocab pulled up and parked behind Officer Curtis’ parked

patrol car. Then both officers approached the passenger side of the parked Camry.

Officer Curtis, with Officer Kocab standing right behind him at the passenger side

of the vehicle, asked Morris to exit the vehicle. Morris exited the vehicle as if he

was surrendering but instead grabbed a gun and shot both officers in the head. The

approximate time for the homicides of Officers Curtis and Kocab was 2:18 a.m.

This interaction is captured in the dashcam video in the following way:

      [Officer Curtis]: —you know anything about it?
      [The Defendant]: The warrant?
      [Officer Curtis]: Yeah.
      [The Defendant]: I ain’t got no warrant.
      [Officer Curtis]: Okay. Step over here. Turn around and step and put
      your hands behind your back.

                                         -2-
                  (Shots fired.)
      [Ms. Brantley]: Baby—Babe.

      The remaining portion of the video captures panicking individuals tending to

the injured officers and performing CPR. Both officers were transported to Tampa

General Hospital where they were later pronounced dead. The officers’ autopsies

confirmed that both officers died of fatal gunshot wounds to the head.

Furthermore, an expert in the field of firearms analysis and identification

concluded that both of the projectiles removed from the bodies of Officer Curtis

and Officer Kocab were fired from the same firearm.

      Immediately following the shooting, Morris fled the scene, running on foot

northbound. Four days after the homicides, Morris turned himself in.

      On the front seat of Officer Curtis’ patrol vehicle, detectives found Officer

Curtis’ notepad and Cortnee Brantley’s driver’s license. On the notepad, Officer

Curtis had noted the name and birthdate of the passenger as it was provided to him

when he asked the passenger to identify himself. Additionally, in Officer Curtis’

car, the mobile dispatch terminal, or in-car computer, indicated Dontae Morris’

name, his identifying information, and a photograph of him. Morris’ birth

certificate was entered into evidence and matched the name and birthdate that the

passenger of the Camry in the dashcam video provided to Officer Curtis.

      Temika Jones testified that she saw Morris, whom she knew as “Quelo,” on

the day of the murders in the morning. She remembered that he was wearing a

                                        -3-
dark blue vest with a white shirt underneath, dark khaki shorts, and white sneakers

or tennis shoes. Ms. Jones also testified that Morris called her around 2 a.m. Later

that day, detectives interviewed Ms. Jones. When the detectives showed her a

photograph, which was a still photo from the dashcam video, she identified the

individual in the photo as Morris. She testified that it looked like Morris because

of the head shape and outfit and because he had on the same clothing that he had

on that morning when she saw him.

      Additionally, two witnesses testified that they saw a black male running

northbound from the scene of the incident. Ynalia Keen lived in a bottom floor

apartment near where the traffic stop took place. She testified that on the night of

the incident, she had stepped out of her apartment to get snacks from a gas station,

and, when she heard the gunshots, she rushed back inside. From inside her

apartment, looking through a front window that looks out onto the street, she saw a

black male running on the sidewalk towards her apartment building, then into the

apartment complex, cutting through the middle of the parking lot, and jumping a

small fence. When she could not see him through the front window, Ms. Keen

went to the kitchen to look through the window at the back of the apartment, where

she saw him jump another, taller, chain-link fence.

      The next day, on June 30th, Detective Charles Massucci interviewed Ms.

Keen. Ms. Keen identified Morris’ photograph from a photographic lineup. Ms.


                                        -4-
Keen also wrote the following statement: “Seen him on the back road with a group

of people. He had ran by my house when the people was shot. Seen him at the

Shell store.”

         The other witness, Alfred Thompson, was walking northbound on the street

where the traffic stop took place. As he walked past the Camry, he noticed that the

car had two occupants sitting in the front seat, a black female in the driver’s side

and a black male in the passenger’s side. He also saw the officer in his vehicle at

that time. After Mr. Thompson passed the cars, he heard two gunshots coming

from behind him from the direction of the police car and the other vehicle, and he

hid behind another car; he did not see the individual who fired the shots.

Thereafter, Mr. Thompson saw a black male run northbound (on the same sidewalk

he was walking on), go through an apartment complex, and jump a chain-link

fence.

         Just north of the crime scene, detectives found footprints on the bottom part

of the large fence at the perimeter at the back of the apartment complex and also

found a piece of a zipper that was torn off from an article of clothing attached to

the top of that fence.

         On the night of the murders, Morris called Ashley Price and confided in her

regarding the murders. Ms. Price went to the Tampa Police Department on June

30, the next day, and spoke with Officer Kevin Durkin. She testified that she knew


                                          -5-
Morris as “Quelo” and that Morris called her more than once in the early morning

hours of June 29. When she answered a call from Morris around 3:30 a.m., he

asked for a ride, but she did not give him one. She spoke with him on the phone

again at around noon that day, and Morris told Ms. Price “that he did it,” telling her

to watch the news about the police officers. Ms. Price also testified that Morris

told her the following: that he shot the officers to get away from them, that he was

out of the car when he shot the officers, that there were two officers, that he shot

them in the head, that he referred to them as “crackers,” that he got the gun from

under the seat, that he gave the officer his name, that the officer had gone back to

run his name, that he was afraid that he had a warrant, that he was the passenger in

the car, and that he was going to try to go to Jacksonville.

      Detective Charles Massucci confirmed that between the time of the murders

and the afternoon of June 30, there were no releases from the Tampa Police

Department about the facts of the case to the press or to the media concerning this

subject matter that Ms. Price discussed.

      The red Toyota Camry was located at an apartment complex on the morning

of June 29, the same day as the crime, roughly nine-and-a-half hours after the

crime itself. This apartment complex was located about 2.8 miles from the crime

scene. The building in which Ms. Brantley, the driver, was located was about 500

yards from where the Camry was parked. Pursuant to a search warrant, the red


                                           -6-
Camry was seized and searched. DNA analysis showed the blood found on the

exterior passenger side rear door matched that of Officer Curtis.

      Ms. Brantley was escorted to Tampa Police Department headquarters and

was interviewed. During the approximately six-and-a-half hour interview,

detectives asked Ms. Brantley more than once to identify the front seat passenger

in the Camry during the stop, but she never identified him.

      Additionally, cell phone records were presented at trial for cell phones

associated with Morris and Ms. Brantley. Based on testimony regarding the cell

records, cell towers, mapping, and diagrams, the cell phone use placed Morris and

Ms. Brantley at or near the scene of the crime at the time of the incident. And the

testimony revealed phone calls made in the minutes before and after the murders of

the two officers from the cell phone associated with Morris.

      Following the State’s case, the defense rested without presenting any

evidence or witnesses. Thereafter, the jury returned guilty verdicts for two counts

of first-degree premeditated murder and one count of escape while being

transported.

      At the penalty phase, the State presented evidence that, on March 13, 2013,

Morris was convicted of the first-degree murder and attempted robbery with a

firearm of Rodney Jones and that Morris had been sentenced to life in prison

without the possibility of parole for that conviction. The State also presented four


                                        -7-
victim impact statements from family members of Officers Curtis and Kocab. In

mitigation, Morris presented the testimony of his mother, two cousins, and his

aunt. On November 19, 2013, the jury recommended the death penalty by a vote

of twelve to zero on both counts.

      At the subsequent Spencer2 hearing, the defense presented mental health

mitigation with expert testimony from Dr. Valerie McClain, an expert in forensic

psychology and neuropsychology. Dr. McClain reviewed Morris’ prior mental

health records from Dr. Lamar Ingulli, which included memory testing and IQ

testing. Dr. McClain diagnosed Morris with major depression with psychotic

features and borderline intellectual functioning but not intellectually disabled. She

testified that Morris had deficiencies in verbal comprehension, such as word

knowledge and processing speed.

      Then the State presented rebuttal mental health expert testimony and

additional victim impact testimony. Dr. Emily E. Lazarou, an expert in the area of

forensic psychiatry, testified that she reviewed Dr. McClain’s depositions, Dr.

Ingulli’s medical records, and Morris’ school records, and opined that Morris was

in the average range of intellectual functioning with an IQ of at least 100 to 110.




      2. Spencer v. State, 615 So. 2d 688 (Fla. 1993).


                                        -8-
      Thereafter, the trial court sentenced Morris to death in accordance with the

jury’s unanimous recommendations on both counts. In so doing, the trial court

found the following aggravators were proved as to each count beyond a reasonable

doubt: (1) the defendant was previously convicted of another capital felony or of a

felony involving the use or threat of use of violence to a person (great weight); (2)

the capital felony was committed for the purpose of avoiding or preventing a

lawful arrest or effecting an escape from custody (did not weigh or consider

because merged with law enforcement officer aggravator); and (3) the victim of the

capital felony was a law enforcement officer engaged in the performance of his

official duties (great weight).

      The trial court also found the following mitigators: (1) Morris was

prematurely born to a sixteen-year-old, unwed mother (minimal weight); (2)

Morris’ father was murdered when he was two years old (no weight); (3) Morris

was raised by his maternal grandmother during his early years, but her health was

fragile and she could not and did not adequately care for him (minimal weight); (4)

Morris’ mother did not bond with her child because she suffered severe postpartum

depression and was a child herself (moderate weight); (5) Morris started to bond

with his step-grandfather, but he became a crack addict and left the family

(minimal weight); (6) Morris was raised without a father or any other male role

model (moderate weight); (7) Morris’ mother subsequently gave birth to two more


                                         -9-
children, and she eventually married their father (minimal weight); (8) Morris’

mother attempted to make a home with a supportive family (minimal weight); (9)

Morris’ mother grew tired of the limited success of her efforts to integrate Morris

into her new family, and Morris felt more and more isolated, alone, rejected, and

left out (minimal weight); (10) Morris had to watch his siblings receive support

and affection of a father, support he never had (minimal weight); (11) fourteen-

year-old Morris assumed the role of man of the house and source of support for his

siblings when his mother left her husband, and Morris suffered with his mother

through a long and bitter divorce (minimal weight); (12) after the divorce, the

family moved in with another man, and he and Morris competed for the role of

man of the house and father to his siblings, and Morris was asked to leave the

home (moderate weight); (13) the family conflict was encouraged by Morris’

former stepfather, who undermined and sabotaged the discipline of Morris and his

siblings (moderate weight); (14) Morris lived for a period of time with his paternal

grandparents, but they failed to control or discipline him, and he showed signs of

deteriorating school work and social and behavioral turmoil (minimal weight); (15)

Morris was close to his aunt and his cousins, who were positive influences and a

healthy support system for him, but they moved during the time of his family’s

turmoil (minimal weight); (16) Morris’ early teen years were unstable, and he was

uprooted multiple times, attending five different schools and living in various


                                       - 10 -
relatives’ homes over a two-year period (minimal weight); (17) when Morris

became involved in the juvenile justice system, his mother obtained counseling for

him, and she also petitioned juvenile authorities and the court system to get more

stringent treatment programs for him (moderate weight); (18) his mother’s requests

were refused, and she was told Morris’ offenses were not serious enough, and he

got no meaningful help or guidance during this critical juncture in his development

(moderate weight); (19) Morris has maintained a supportive relationship with his

child (moderate weight); (20) Morris has maintained a caring and supportive

relationship with his cousins and other family members even while in jail (minimal

weight); (21) Morris has expressed remorse for killing (minimal weight); and (22)

the above circumstances cumulatively established general mitigating evidence that

provides reasons the death penalty is not appropriate (moderate weight).

                                    II. Analysis

A. Motion to Strike Jury Panel

      Morris first argues that the trial court erred in denying Morris’ motion to

strike the jury panel based on statements made by a prospective juror, Juror K,

during jury selection.3 However, we conclude that the trial court did not err.




      3. This prospective juror was eventually stricken for cause.


                                       - 11 -
      The denial of a motion to strike the jury panel is reviewed for abuse of

discretion. Williams v. Osking, 105 So. 3d 653, 655 (Fla. 4th DCA 2013). “In

order for the statement of one venire member to taint the panel, the venire member

must mention facts that would not otherwise be presented to the jury.” Johnson v.

State, 903 So. 2d 888, 897 (Fla. 2005). Additionally, “[a] venire member’s

expression of an opinion before the entire panel is not normally considered

sufficient to taint the remainder of the panel.” Id.

      In this case, the trial court did not abuse its discretion. First, Juror K’s

statements uttered before the other potential jurors did not reveal any knowledge

she may have had regarding Morris previously being indicted for and convicted of

another murder. Her comments, including the terms “another performance” and

“repeat performance,” seem to allude to her view that if the defendant was already

convicted during the first proceeding, the guilt phase, for first-degree murder, that

doing “another performance” of a second proceeding, the penalty phase, would be

“wasting taxpayer’s money.” And the State’s follow-up question seems to suggest

that the prosecutor was interpreting her responses in this way since he explained

that different evidence would be presented at the penalty phase (i.e., “evidence of

aggravation”). Additionally, neither the prosecutor nor the prospective juror

mentioned Morris, and the prospective juror did not reveal any knowledge she had




                                         - 12 -
about the defendant. Instead, the exchange reflects only a hypothetical discussion

about a possible waste of resources with multiple proceedings.

      It is only when Juror K was brought in and questioned individually without

the other jurors present that she revealed that she had knowledge of Morris’ other

crimes. When the comments made outside the presence of the jury are combined

with the general and hypothetical comments she made in the presence of the jury, it

becomes possible that Juror K may have been referring to her knowledge of the

other crimes. However, this discussion took place outside the presence of the jury

panel. Importantly, Juror K did not reveal in the comments she made in the

presence of the jury any of her knowledge of other crimes. Additionally, the

questioning of Juror K was promptly stopped before she revealed anything

improper. Cf. Evans v. State, 36 So. 3d 185, 185-86 (Fla. 4th DCA 2010)

(reversing and remanding for a new trial because a prospective juror’s comments

during voir dire that he knew the defendant from his work as a detention deputy at

the jail suggested that the defendant had prior criminal charges or convictions).

      Accordingly, the record demonstrates that the trial court did not abuse its

discretion in denying Morris’ motion to strike the entire jury panel.

B. Spontaneous Statements While Under Observation in Jail

      Next, Morris claims the trial court erred in overruling an objection to the

admission of Morris’ redacted statement made while he was under observation in


                                        - 13 -
jail. Specifically, at trial, a corrections deputy testified that on one occasion he

came to be in the presence of Morris and that he heard Morris make the following

statement: “I repent for killing.” Morris also claims that the trial court erred in

preventing the defense from presenting evidence regarding Morris’ mental state at

the time he made the statement. However, we conclude that the trial court did not

err in admitting the redacted statement and that any error in preventing the defense

from presenting evidence was harmless.

      A trial court’s ruling on the admissibility of evidence will not be disturbed

absent an abuse of discretion. See Franklin v. State, 965 So. 2d 79, 94 (Fla. 2007).

Under Florida law, all relevant evidence, defined as that tending to prove or

disprove a material fact, is admissible unless otherwise provided by law. See §§

90.401-90.402, Fla. Stat. Relevant evidence is inadmissible, however, if the

probative value is substantially outweighed by the danger of unfair prejudice. See

§ 90.403, Fla. Stat.

      An admission of a party opponent is admissible as an exception to the

hearsay evidence rule. § 90.803(18), Fla. Stat. “In the context of a criminal trial,

an admission [by] the defendant is admissible if it tends in some way, when taken

together with other facts, to establish guilt.” Swafford v. State, 533 So. 2d 270,

274 (Fla. 1988). The evidence must “be relevant to a material issue other than




                                         - 14 -
propensity or bad character.” Johnston v. State, 863 So. 2d 271, 279 (Fla. 2003)

(quoting Drake v. State, 441 So. 2d 1079, 1082 (Fla. 1983)).

      In this case, Morris’ statement, “I repent for killing,” constitutes evidence

tending to show that he was involved in the murders. And because the statement

was redacted to take out the reference to killing five people, the statement does not

tend to show propensity or bad character. Moreover, the probative value of

Morris’ redacted statement is not substantially outweighed by the danger of unfair

prejudice. Accordingly, the trial court did not abuse its discretion in admitting it.

      Additionally, Morris argues that the trial court erred in preventing the

defense from presenting evidence regarding Morris’ mental state at the time he

made the statement. Pursuant to the Florida Evidence Code, Morris could offer

evidence to dispute the truthfulness of his statement and impeach his admission.

See § 90.806(1), Fla. Stat. Specifically, the testimony Morris sought to offer was

relevant to the circumstances surrounding his statement, namely his mental state at

the time he made the statement, in an attempt to cast doubt on the credibility of the

statement that he made. See, e.g., Palmes v. State, 397 So. 2d 648, 653 (Fla. 1981)

(defendant’s state of mind is relevant to the question of what weight to give the

confession in determining guilt). However, any error in excluding evidence of

Morris’ mental state at the time he made the statement was harmless beyond a

reasonable doubt. See State v. DiGuilio, 491 So. 2d 1129, 1138 (Fla. 1986).


                                        - 15 -
C. Officers’ Testimony Regarding Dashcam Videotape

      Additionally, Morris claims that the trial court erred in allowing law

enforcement officers to give opinions identifying Morris’ voice and image from the

dashcam videotape. Specifically, Morris argues that, because these witnesses were

law enforcement officers, the jury would defer to their opinions. However, we

conclude that any possible error was harmless.

      “A trial court’s decision to admit evidence is reviewed under the abuse of

discretion standard.” Evans v. State, 177 So. 3d 1219, 1229 (Fla. 2015) (citing

Hudson v. State, 992 So. 2d 96, 107 (Fla. 2008)). “In determining whether an error

was harmful, the focus is on the effect that the error has upon the trier-of-fact.”

Gregory v. State, 118 So. 3d 770, 782 (Fla. 2013) (citing Williams v. State, 863 So.
2d 1189, 1190 (Fla. 2003)).

      In Evans, 177 So. 3d at 1228, this Court addressed the issue of whether the

trial court erred in permitting a law enforcement officer to testify to voice

identification and offer his opinion that the voice on a 911 call-back recording was

the defendant’s. The majority of this Court held that the trial court erred when it

admitted Detective Judy’s opinion testimony because he did not have prior special

familiarity with the voice of the defendant. Id. at 1230-31.

      However, in this case, any error in admitting the detectives’ testimony

identifying Morris’ voice and image on the dashcam video was harmless beyond a


                                         - 16 -
reasonable doubt. See DiGuilio, 491 So. 2d at 1138. The video itself revealed

Morris’ identity, specifically, when Officer Curtis asked him to state and spell his

name and asked him for his birthdate and age. This identification was

corroborated by Officer Curtis’ notepad found on the front seat of his patrol car,

listing the identifying information provided by Morris, as well as the search for his

name (revealing his warrant) on Officer Curtis’ in-car computer. Additionally,

Temika Jones testified at trial and identified Morris from a still picture taken from

the dashcam video. Accordingly, any error here was harmless.

D. Ashley Price’s Prior Consistent Statements

      Morris claims that the trial court erred in allowing Detective Durkin to

testify regarding prior consistent statements that Ashley Price made to the detective

on the day after the murder because this testimony improperly bolstered Ms.

Price’s testimony. However, the trial court did not abuse its discretion. See

Tumblin v. State, 29 So. 3d 1093, 1100 (Fla. 2010); see also Hudson, 992 So. 2d at

107 (stating that the standard of review of a trial court’s decision to admit evidence

is abuse of discretion).

      “ ‘Generally, prior consistent statements are inadmissible to corroborate or

bolster a witness’s trial testimony’ because they are usually hearsay, but a prior

consistent statement may be admitted as nonhearsay if certain conditions are met.”

Tumblin, 29 So. 3d at 1100 (quoting Taylor v. State, 855 So. 2d 1, 22 (Fla. 2003)).


                                        - 17 -
Specifically, “prior consistent statements are considered non-hearsay if the

following conditions are met: the person who made the prior consistent statement

testifies at trial and is subject to cross-examination concerning that statement; and

the statement is offered to ‘rebut an express or implied charge . . . of improper

influence, motive, or recent fabrication.’ ” Chandler v. State, 702 So. 2d 186, 197-

98 (Fla. 1997) (quoting § 90.801(2)(b), Fla. Stat. (1989)).

      In this case, Ms. Price was subject to cross-examination, and the prior

consistent statement was offered to rebut an implied charge of improper influence,

motive, or fabrication. By eliciting testimony of a financial benefit, the defense

implied an improper motive for Ms. Price’s testimony. Ms. Price’s prior consistent

statement, which she made the day after the murders when she went to the police,

was offered to rebut this implied charge of improper motive. Accordingly, the trial

court did not abuse its discretion in admitting Ms. Price’s prior consistent

statement.

E. Threats to Ashley Price

      Morris also contends that the trial court erred in denying Morris’ motion for

mistrial based on the jury hearing about threats against Ashley Price. The trial

court denied the motion because the threats could not be attributed to Morris and

because the trial court also provided a curative instruction. We conclude that the

trial court did not abuse its discretion.


                                            - 18 -
      This Court reviews a trial court’s ruling on a motion for mistrial for abuse of

discretion. Salazar v. State, 991 So. 2d 364, 371 (Fla. 2008). “A motion for

mistrial should be granted only when it is necessary to ensure that the defendant

receives a fair trial.” Id. at 372 (quoting Cole v. State, 701 So. 2d 845, 853 (Fla.

1997)). In other words, “[a] motion for a mistrial should only be granted when an

error is so prejudicial as to vitiate the entire trial.” England v. State, 940 So. 2d
389, 401-02 (Fla. 2006). Additionally, “[i]t has been held that evidence of threats

made against witnesses is inadmissible to prove guilt unless the threats are shown

to be attributable to the defendant.” Koon v. State, 513 So. 2d 1253, 1256 (Fla.

1987).

      In this case, the State did not suggest, with its question regarding threats,

that the threat came from the defendant. Additionally, the suggested threats in this

case were not made to influence Ms. Price’s testimony, but rather the threats of an

unknown and ambiguous nature were apparently the reason for Ms. Price

relocating her residence. Cf. Jones v. State, 385 So. 2d 1042, 1043-44 (Fla. 1st

DCA 1980) (reversing and remanding for a new trial when the State insinuated that

the defendant, or someone connected with him, had made threats against a witness

to keep her from testifying without presenting any evidence to connect the

defendant to the threats), disapproved on other grounds by Justus v. State, 438 So.
2d 358, 368 (Fla. 1983). Furthermore, even assuming the question from the State


                                         - 19 -
was inappropriate, there was no response to the question because the defense

promptly objected, the State stopped its questioning of the witness after the court

sustained the defense’s objection, and the court gave a curative instruction

explaining that Morris had nothing to do with the threats mentioned. See Tumblin,
29 So. 3d at 1102 (“The giving of a curative instruction will often obviate the

necessity of a mistrial.” (quoting Graham v. State, 479 So. 2d 824, 825 (Fla. 2d

DCA 1985))). Accordingly, the trial court did not abuse its discretion in denying

the motion for mistrial.4

F. Sufficiency

      Regardless of whether the parties raise the issue, this Court “independently

review[s] the sufficiency of the evidence in every case in which a sentence of death

has been imposed.” Miller v. State, 42 So. 3d 204, 227 (Fla. 2010). To conduct

this review, this Court “view[s] the evidence in the light most favorable to the State

to determine whether a rational trier of fact could have found the existence of the

elements of the crime beyond a reasonable doubt.” Rodgers v. State, 948 So. 2d
655, 674 (Fla. 2006); see also Davis v. State, 2 So. 3d 952, 966-67 (Fla. 2008) (“In

appeals where the death penalty has been imposed, this Court independently



      4. We also conclude that Morris was not denied a fundamentally fair trial
based on cumulative error. See Brooks v. State, 918 So. 2d 181, 202 (Fla. 2005),
receded from on other grounds by State v. Sturdivant, 94 So. 3d 434, 437 (Fla.
2012); Jackson v. State, 575 So. 2d 181, 189 (Fla. 1991).


                                        - 20 -
reviews the record to confirm that the jury’s verdict is supported by competent,

substantial evidence.”).

      As detailed above, the dashcam video from Officer Curtis’ patrol car

captured the killings of Officers Curtis and Kocab. In the video, Morris identifies

himself, spelling his full name and accurately providing his date of birth and age.

This same identifying information was discovered in Officer Curtis’ car, including

on Officer Curtis’ notepad on which he wrote the identifying information the

passenger provided him and on Officer Curtis’ in-car computer after he entered a

search with Morris’ identifying information. Additionally, Ashley Price testified

that Morris called her the morning of the shootings, and Morris confided in her,

telling her “that he did it” and giving her details about the crime not yet released to

the media. And Temika Jones testified at trial and identified Morris from a still

picture taken from the dashcam video. Two witnesses testified that they saw a

black male running from the scene of the crime after the shootings and saw him

jump a large fence at the back of an apartment complex. One of these witnesses

identified Morris from a photographic lineup shown to her by detectives the day

after the shootings.

      Accordingly, competent, substantial evidence supports Morris’ convictions

for first-degree murder.




                                         - 21 -
G. Proportionality

      Furthermore, Morris’ death sentences are proportionate under the

comparative proportionality review this Court undertakes in every death penalty

case. In conducting its proportionality review, this Court does not compare the

number of aggravating and mitigating circumstances. Pham v. State, 70 So. 3d
485, 500 (Fla. 2011). Instead, this “Court looks at the totality of the circumstances

to determine if death is warranted in comparison to other cases where the sentence

of death has been upheld.” Id. (quoting England, 940 So. 2d at 408). Additionally,

this Court has recognized that, “[q]ualitatively, prior violent felony and HAC are

among the weightiest aggravators set out in the statutory sentencing scheme.”

Hodges v. State, 55 So. 3d 515, 542 (Fla. 2010).

      Morris’ case involves the shooting of two law enforcement officers on duty.

His jury recommended death by a vote of twelve to zero on both counts of first-

degree murder. The trial court found three aggravating circumstances were proved

as to each count beyond a reasonable doubt and assigned weight as follows: (1)

prior capital felony conviction (great weight); (2) escape or avoid arrest (did not

weigh or consider because merged with law enforcement officer aggravator); and

(3) victim was a law enforcement officer (great weight). In contrast to this weighty

aggravation, the trial court found 22 nonstatutory mitigating circumstances, none

of which were assigned more than moderate weight.


                                        - 22 -
      Under the totality of the circumstances, Morris’ death sentences are

proportionate in relation to other death sentences that this Court has upheld. See

Burns v. State, 699 So. 2d 646, 651 (Fla. 1997) (finding death sentence

proportionate where the trial court found and merged three aggravators, and found

two statutory mitigators, including the defendant’s age (42 years old) at the time of

the offense and no significant criminal history, and a number of nonstatutory

mitigators); see also Altersberger v. State, 103 So. 3d 122, 130-31 (Fla. 2012)

(finding death sentence proportionate where the trial court found the aggravators

(1) CCP (great weight); and (2) victim was a law enforcement officer (great

weight), and several mitigating circumstances, including that capacity to appreciate

the criminality of conduct or to conform conduct to the requirements of law was

substantially impaired (moderate weight), and defendant was brought up in a

dysfunctional family and home environment (moderate weight)); Wheeler v. State,

4 So. 3d 599, 613 (Fla. 2009) (finding death sentence proportionate where the trial

court found the aggravators (1) CCP (great weight); (2) the merged avoid arrest

aggravator, that the victim was a law enforcement officer and murder was

committed to disrupt or hinder the enforcement of law; and (3) prior violent felony

(some weight), and mitigating circumstances (1) committed while under the

influence of extreme mental and emotional disturbance (some weight); (2) capacity

to appreciate the criminality of conduct or to conform conduct to the requirements


                                        - 23 -
of law was substantially impaired (some weight); and other mitigators given

minimal to some weight); Bailey v. State, 998 So. 2d 545, 551-52, 554 (Fla. 2008)

(finding death sentence proportionate where the trial court found the aggravators

(1) defendant was on probation at the time of the crime (great weight); and (2)

avoid arrest (great weight), and a number of nonstatutory mitigating circumstances,

such as the defendant’s young age and low IQ, all given little weight).

      Accordingly, we conclude that Morris’ sentences are proportionate.

H. Hurst

      Finally, after the United States Supreme Court issued its decision in Hurst v.

Florida, 136 S. Ct. 616 (2016), Morris filed supplemental briefing, arguing that his

death sentences are unconstitutional under Hurst and that his case should be

remanded for the imposition of life sentences. However, because the Hurst error in

this case is harmless beyond a reasonable doubt, we affirm Morris’ death

sentences.

      We have held that “section 775.082(2), Florida Statutes, does not mandate

the imposition of a life sentence in the event of a [Hurst] violation.” Knight v.

State, 42 Fla. L. Weekly S133, S140, 2017 WL 411329, at *14 (Fla. Jan. 31, 2017)

(citing Hurst v. State, 202 So. 3d 40, 63-66 (Fla. 2016), petition for cert. filed, No.

16-998 (U.S. Feb. 13, 2017)). Moreover, in Davis v. State, 207 So. 3d 142 (Fla.

2016), petition for cert. filed, No. 16-8569 (Mar. 30, 2017), this Court emphasized


                                         - 24 -
the unanimous recommendations of death and held that the Hurst error was

harmless.

      What we said in Davis, 207 So. 3d at 175, is also applicable here:

      [T]he jury unanimously found all of the necessary facts for the
      imposition of death sentences by virtue of its unanimous
      recommendations. In fact, although the jury was informed that it was
      not required to recommend death unanimously, and despite the
      mitigation presented, the jury still unanimously recommended that
      [the defendant] be sentenced to death . . . . The unanimous
      recommendations here are precisely what we determined in Hurst to
      be constitutionally necessary to impose a sentence of death.
Accordingly, the Hurst violation in Morris’ case was harmless beyond a reasonable

doubt. See id. Therefore, as in Davis, the Hurst violation here does not entitle

Morris to a new penalty phase.

                                 III. Conclusion

      For the foregoing reasons, we affirm Morris’ convictions for first-degree

murder and his sentences of death.

      It is so ordered.

LABARGA, C.J., and PARIENTE, and LEWIS, JJ., concur.
CANADY, POLSTON, and LAWSON, JJ., concur as to the conviction and concur
in result as to the sentence.
QUINCE, J., concurs in part and dissents in part with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.




                                       - 25 -
QUINCE, J., concurring in part and dissenting in part.

      I agree with the majority’s decision to affirm Morris’s convictions of two

counts of first-degree murder. I dissent, however, to the decision to affirm

Morris’s sentences and would find that the Hurst error in this case was not

harmless beyond a reasonable doubt. As I’ve stated previously, “[b]ecause Hurst

‘requires a jury, not a judge, to find each fact necessary to impose a sentence of

death,’ the error cannot be harmless where such a factual determination was not

made.” Hall v. State, 42 Fla. L. Weekly S153, S165, 2017 WL 526509 at *24 (Fla.

Feb. 9, 2017) (Quince, J., concurring in part and dissenting in part) (quoting Hurst

v. Florida, 136 S. Ct. 616, 619 (2016)); see also Truehill v. State, 42 Fla. L.

Weekly S223, S234, 2017 WL 727167 at *23 (Fla. Feb. 23, 2017).

An Appeal from the Circuit Court in and for Hillsborough County,
     William Fuente, Judge - Case No. 292010CF010203000AHC

Howard L. “Rex” Dimmig, II, Public Defender, and Cynthia J. Dodge, Assistant
Public Defender, Tenth Judicial Circuit, Bartow, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and Carol M. Dittmar,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                        - 26 -